Citation Nr: 1549765	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-09 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to August 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).


REMAND

In multiple written statements of record, the Veteran has contended that he has bilateral hearing loss and tinnitus as the result of events during his active duty service, to include noise exposure.  

In March 2012, the Veteran's fellow serviceman reported that the Veteran sustained in-service noise exposure when performing regular maintenance on his assigned vessel.  It was noted that some of the Veteran's duties included the very noisy job of paint preparation in compartments below deck with operation of a needle gun and a cup grinder.  It was further indicated that the Veteran was often required to go into the engine compartment, a very noisy area, as well as operate the boom on the buoy deck.  The Veteran was noted to ask his fellow servicemen to use hand signals for the crane, as he began to have trouble hearing voice commands during service.  In April 2012, the Veteran's spouse reported her observations of the Veteran's decreased hearing acuity and noted his complaints of ringing in his ears. 

The Veteran's DD Form 214 revealed that he was stationed on the USCGS Blackberry, worked in the transportation department, and received rifle and pistol expert awards.

In a March 2012 memorandum, the RO issued a formal finding of the unavailability of the Veteran's service treatment records.  The RO indicated that its attempts to retrieve the Veteran's records from the National Personnel Records Center (NPRC) were unsuccessful, as it was determined the records either did not exist or were not located at the NPRC.  The RO sent a letter to the Veteran in March 2012 advising him that his service treatment records were unavailable.  VA has a heightened duty to assist the Veteran in developing his claims since his service treatment records were lost at NPRC.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

While the record does not contain any medical evidence showing current diagnoses of bilateral hearing loss or tinnitus, the Veteran's statements are competent evidence as to symptoms associated with his claimed bilateral hearing loss and tinnitus disabilities, as well as their effects on his daily life.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).

Under these circumstances, the Board will not proceed with final adjudication of the claims until a competent medical examination and opinion is provided which properly considers all of the evidence of record, discusses Veteran's asserted in-service noise exposure, and adequately addresses the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus, as well as all post-service occupational and recreational noise interests and/or exposures.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for entitlement to service connection for bilateral hearing loss and tinnitus.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA audiological examination to ascertain whether any currently or previously diagnosed bilateral hearing loss and tinnitus is related to his military service.  All tests or studies necessary to make this determination must be ordered, to include an audiogram.  All electronic records must be made available to the examiner, and the examiner must specify in the examination report that pertinent electronic records have been reviewed.

After a review of the examination and audiogram findings, the entire evidence of record, and with consideration of the lay statements from the Veteran and his fellow servicemen concerning his asserted in-service noise exposure, the examiner must provide an opinion as to whether any degree of hearing loss found or previously diagnosed is related to his period of military service, or to any incident therein, to include as due to noise exposure.  The examiner must also provide an opinion as to whether tinnitus is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

